NO.
12-06-00040-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
IN RE:
CHRISTOPHER ALLAN, M.D.,
RELATOR    §          ORIGINAL PROCEEDING
 
§          
 


















 
 

MEMORANDUM
OPINION
            PER
CURIAM
            On April 27,
2006, we conditionally granted mandamus relief ordering the trial court to
vacate its order denying Dr. Christopher Allan’s petition for Rule 202
depositions and to proceed to the merits of the petition.  See In re Allan, 191 S.W.3d
483, 489 (Tex. App.–Tyler 2006).  By
opinion delivered on March 28, 2008, the Texas Supreme Court conditionally
granted mandamus relief directing this court to vacate its April 27, 2006
order.  See In re Jorden,
M.D., No. 06–0369, 2008 WL 820704 (Tex. Mar. 28, 2008).  Accordingly, we hereby vacate
this court’s order dated April 27, 2006, conditionally granting mandamus
relief.
Opinion delivered April 9,
2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
(PUBLISH)